PER CURIAM.
Timothy Hyslop appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Hyslop pleaded no contest to aggravated battery and was sentenced to a guidelines sentence of seventy-one months’ prison followed by five years’ probation. He alleged that his plea was involuntary because he was told by counsel that he would not receive a prison sentence if the victim did not want him to receive such a sentence. He further alleged that he would not have pleaded but would have proceeded to trial had he known that he would be sentenced to prison despite the victim’s wishes.
The trial court denied the claim finding that it was conclusively refuted by the record. We cannot agree. Nothing in the plea colloquy addresses even generally whether Hyslop had been made any promises by his attorney regarding the sentence he was to receive or in any way refutes his claim that he was made such a promise. Moreover, the record reveals that the victim actually testified at Hyslop’s sentencing hearing that he wanted Hyslop to receive help and that he did not believe that such help was available in prison.
We therefore reverse and remand this claim for an evidentiary hearing. We affirm the summary denial of Hyslop’s other claim without comment.
.Affirmed in part, reversed in part, and remanded.
BLUE, A.C.J., and GREEN, J., and CAMPBELL, MONTEREY, (Senior) Judge, concur.